Case: 11-60870     Document: 00512015244         Page: 1     Date Filed: 10/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 10, 2012
                                     No. 11-60870
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JIAN FEI YE,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A094 938 703


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Jian Fei Ye, a native and citizen of China, petitions this court for review
of the decision of the Board of Immigration Appeals (BIA) dismissing his appeal
of the Immigration Judge’s (IJ) denial of his applications for asylum, withholding
of removal, and protection under the Convention Against Torture (CAT). Ye
argues that the adverse credibility finding regarding past persecution did not
preclude the IJ and the BIA from finding that he established a well founded fear
of future persecution or that it was likely that he would be tortured if returned

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60870   Document: 00512015244      Page: 2   Date Filed: 10/10/2012

                                 No. 11-60870

to China. This is the sole issue for appeal, as Ye does not challenge the adverse
credibility finding made by the IJ and affirmed by the BIA. By failing to argue
the adverse-credibility-finding issue, Ye has abandoned any claims of error he
might have raised regarding the adverse-credibility-finding.       See Thuri v.
Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).
      With respect to Ye’s argument related to future persecution and torture,
the BIA was not afforded an opportunity to address the issue because Ye did not
include any reference to it in his brief submitted to the BIA. See Claudio v.
Holder, 601 F.3d 316, 319 (5th Cir. 2010). Accordingly, Ye failed to exhaust his
administrative remedies as to this issue, and we lack jurisdiction to consider it
in the instant petition. See Omari v. Holder, 562 F.3d 314, 321 (5th Cir. 2009).
      Ye’s petition for review is DISMISSED for lack of jurisdiction.




                                       2